COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO

                                       MANDATE
THE STATE OF TEXAS

       To the 72nd District Court of Lubbock County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on June 16,
2015, the cause upon appeal to revise or reverse your judgment between

                            In the Interest of A.G.D., a Child

         Case Number: 07-15-00201-CV Trial Court Number: 2014-509,879

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated June 16, 2015, it is ordered, adjudged
and decreed that the appeal is abated and the cause is remanded to the 72nd District
Court of Lubbock County, Texas for further proceedings in accordance with this Court’s
opinion entered this day.

                                          oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

      WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on June 16, 2015.


                                                        Vivian Long
                                                        VIVIAN LONG, CLERK